DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 7, 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Subramanian et al.  2009/0264995.
Subramanian et al. discloses the invention as claimed noting for example figure 23B comprising: 

    PNG
    media_image1.png
    209
    500
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    383
    321
    media_image2.png
    Greyscale


Apparatus for supporting a leaflet of a cardiac valve having an annulus and a plurality of leaflets extending from the annulus (see figures 3, 5, 8, 10 etc.)  the apparatus comprising: at least one support brace (68; 71, 75) mountable to the cardiac valve and having: first and second ends each configured to be mounted to the cardiac valve in a region near a commissure of the cardiac valve associated with a leaflet of the plurality of leaflets; and a body (64) configured to be attached to the leaflet and extend between the first and second ends along a lip of the leaflet. The italicized is considered to be functional language.  See MPEP 2114 which states: 

“[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987) (The preamble of claim 1 recited that the apparatus was "for mixing flowing developer material" and the body of the claim recited "means for mixing ..., said mixing means being stationary and completely submerged in the developer material." The claim was rejected over a reference which taught all the structural limitations of the claim for the intended use of mixing flowing developer. However, the mixer was only partially submerged in the developer material. The Board held that the amount of submersion is immaterial to the structure of the mixer and thus the claim was properly rejected.).”

Subramanian et al. further discloses that the body is a wire or ribbon shape; thick segments and thin segments; loop segments (see illustrations supra); wherein the ends at have eyelets/apertures ([0080]).

Claim(s) 26-27 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Khairkhahan 2019/0282358.  Noting figures 5a Khairkhahan discloses the invention as claimed comprising:


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 15-28 are rejected under 35 U.S.C. 103 as being unpatentable over Subramanian et al.  2009/0264995.  Subramanian et al.  has been disclosed and .


Allowable Subject Matter

Claims 4-6, 14, 17, 22-25 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Suzette Gherbi whose telephone number is (571)272-4751.  The examiner can normally be reached on Monday-Friday 7:00am-3:00pm.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor SPE, Jeinnifer Dieterle, at (571)270-7872.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


	
/SUZETTE J GHERBI/Primary Examiner, Art Unit 3774                                                                                                                                                                                                        February 25, 2022/SUZETTE J GHERBI/